gay department of the treasury internal_revenue_service constitution ave n w irs washington dc release number release date uil code dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely michael seto manager eo technical enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest ce letter rev catalog number 47632s department of the treasury internal_revenue_service constitution ave n w irs washington dc legend date date employer id number contact person id number contact telephone number contact fax number state date date date ecommerce site dollar_figurex y dear issue we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records catalog number 47630w you were organized under the laws of state on date you filed form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code on date your articles of incorporation articles state that you are organized and operated exclusively whether you qualify for exemption as an organization described in sec_501 letter rev facts for charitable purposes within the meaning of sec_501 your articles also state that your specific purpose is to promote the development of public access to and adoption of your ecommerce site solutions and online software and programs your bylaws state that your specific objectives and purposes shall be to help charities schools and churches raise funds using your ecommerce site in your application you state that you will be an automated fundraising online marketplace whose vendors are manufacturers distributors and large corporations not just individual sellers and retailers who will give of the net profits on every order to the fundraiser school or charity you state you will be the fundraising and not-for-profit version of a for-profit online enterprise where the difference is that buyers will choose at checkout the fundraiser or charity to which they want you to donate the profits of the order you state that you have contracted with over hundreds of vendors and manufacturers along with retailers to offer products on your website ranging from apparel shoes jewelry tools industrial products books electronics computers games movies music health and beauty products home furnishings children and baby products and sports equipment with products added every day you state that you will operate as an online charity your model is based on an idea where an individual’s everyday shopping also becomes a way of giving charities churches and schools can have their supporters and students share with their family and friends of this one special place to go shopping on where all the revenue less the cost of the items of their shopping go back to the charities churches and schools that they support you state that when anyone shops on ecommerce site they are to select a benefiting organization from your list to receive the funds generated from that sale initially as you have only several volunteers you have limited the number of organizations for shoppers to choose from but the selection of charities churches and schools will be added and made available upon validation and screening when a customer selects an item they will also be asked to select a beneficiary organization for which you receive all the funds generated from that sale the customer will select the beneficiary organization on either the product page header of the site or at checkout beneficiary organizations will be selected once they are verified with the proper tax classification with the internal_revenue_service irs whether it is a charity school or church you are using various validation tools to verify their status also each of these organizations will be required to be active in promoting the use of ecommerce site as a tool for their fundraising by promoting the use of the website to their supporters you state that you are not a service engine or a middle man between retailers and individual sellers and consumers you are a retailer with your own direct vendors distributors wholesalers and marketplace with your resellers you state that you are not a local store deploying a cause marketing campaign of profit sharing with a local nonprofit you are an online marketplace representing the largest and credible manufacturers distributors and corporations offering the best and latest consumer products that rival the top online stores that partner with fundraisers to have their members shop and have all the profits come back to the fundraisers ee letter rev catalog number 47630w you state that unlike a retail shop you have no paid executive officers or staff and that ecommerce site is operated by volunteers and individuals who believe in your vision and dream although your directors three in number receive no compensation from you your statement of revenues and expenses in your application shows that during your two tax years starting at date you will expend dollar_figurex annually for other salaries and wages other than software and hosting cost to operate the site along with fulfillment costs you are able to maximize the funds that will all go to charities schools or churches your revenue comes from two sources first while you represent that you generally will not receive any percentage from sales you may ask organizations for which you fundraise to donate an optional y of the funds you raised for them back to you to pay for your operations in addition you state that the buyer can select to give the profits to you instead of other charities if they so choose law sec_501 exempts from taxation corporations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_513 defines the term unrelated_trade_or_business to include any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or purpose or function constituting the basis for its exemption under sec_501 this section also provides that the term unrelated_trade_or_business does not include any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose catalog number 47630w letter rev sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in construing the meaning of the phrase exclusively for educational_purposes in 326_us_279 the supreme court of the united_states said this plainly means that the presence of a single non-educational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes this rationale applies equally to any category of exempt_purpose under sec_501 of the code the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried on by a university in 82_tc_193 the court held an organization that conducted bingo_games and contributed its profits to various charitable organizations was operated for the primary purpose of carrying_on_a_trade_or_business and was not operated exclusively for an exempt_purpose under sec_501 in zagfly inc v commissioner 105_tcm_1214 the court held that the organization was not entitled to tax-exempt status under sec_501 the organization proposed to operate a web-based broker that would sell flowers at market rates being the price offered by other vendors participating in established networks it would encourage customers to designate one of the charities listed on the site to receive a share of the profit from the transaction the court held that the petitioner’s primary activity which was the operation of the site was a sales-based business that was directly competing with commercial flower brokers and had the ultimate aim of maximizing profits in the form of commissions paid on each transaction that is the petitioner’s primary activity was the operation of an unrelated_trade_or_business by reason of which the petitioner would not be engaged primarily in activities that accomplished exempt purposes specified in sec_501 application of law an organization seeking tax-exempt status under sec_501 must be organized and operated exclusively for charitable or other exempt purposes with no part of its net_earnings inuring to the benefit of any private_shareholder_or_individual see also sec_1 c - a sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes your articles provide that your specific purpose is to promote the development of public access to and adoption of your ecommerce site solutions and online software and programs this purpose is not an enumerated exempt_purpose under sec_501 therefore you do not meet the organizational_test letter rev catalog number 47630w with respect to the operational_test an organization is operated exclusively for one or more exempt_purpose only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 see sec_1_501_c_3_-1 you operate an internet retail shopping site a commercial activity that does not accomplish one or more exempt purposes the presence of a substantial non-exempt purpose will prevent tax exemption regardless of other exempt purposes therefore you do qualify for exemption under sec_501 see 326_us_279 in addition operating an internet retail shopping site is not a charitable activity but rather a commercial business sec_1_501_c_3_-1 provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities however the operation of such trade_or_business must be in furtherance of the organization’s exempt_purpose or purposes and the organization must not be organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 your operation of online retail shopping site is an unrelated_trade_or_business within the meaning of sec_513 this section provides that the term unrelated_trade_or_business includes any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or purpose or function constituting the basis for its exemption under sec_501 here your internet shopping site is not substantially related to your exempt_purpose except for the fact that it provides you with funds to distribute to recipient charitable organizations see 82_tc_193 zagfly inc v commissioner 105_tcm_1214 while an organization that is organized and operated for an exempt_purpose might avoid the unrelated_business_income_tax by meeting the requirements of one of the exceptions found under sec_513 you do not meet any of these exceptions for example sec_513 provides that the term unrelated_trade_or_business does not include any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation however you do not meet this exception as the financial information you submitted with your application provides that you will expend dollar_figurex in each year for other salaries and wages based on the information you provided you are currently operated for the primary purpose of carrying on an unrelated_trade_or_business because your primary purpose is the carrying on of an unrelated_trade_or_business you are not operated exclusively for exempt purposes specified in sec_501 and do not qualify for exemption under that section see sec_1_501_c_3_-1 zagfly inc v commissioner of internal revenue t c memo date in sum you fail to meet both the organizational and operational requirements under sec_1_501_c_3_-1 therefore you do not qualify for recognition of tax exemption under letter rev catalog number 47630w sec_501 conclusion based on the information you provided we conclude that you do not qualify for tax-exempt status as an organization described under sec_501 because you operate for the primary purpose of carrying on an unrelated_trade_or_business a substantial non-exempt purpose if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send us a statement within days of the date of this letter the statement must include your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for an authorized representative under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement _ contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider letter rev catalog number 47630w our determination you also have a right to a conference after you submit your statement if you want a conference you must request it when you file your protest statement you can also ask the office of appeals to review your application_for tax-exempt status your right to request appeals review is in addition to your right to a conference as outlined in revenue_procedure rev_proc and revproc_2014_9 you must notify us in writing if you want us to forward your case to the appeals_office you can find more information about the process and the role of the appeals_office in section of revproc_2014_9 and publication overview of the appeals process if the person representing you in this process is not an officer director trustee or other official who is authorized to sign for the organization he or she must file form_2848 as explained above and otherwise meet the requirements in publication conference and practice requirements if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement any request for consideration by the office of appeals form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely michael seto manager eo technical enclosure publication ce letter rev catalog number 47630w
